United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.B., Appellant
and
U.S. POSTAL SERVICE, WILLIAMSBRIDGE
STATION, Bronx, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0795
Issued: January 4, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 5, 2018 appellant, through counsel, filed a timely appeal from a September 25,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received a
$69,227.73 overpayment of compensation as he concurrently received Social Security
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

Administration (SSA) age-based benefits while receiving FECA benefits for the period August 1,
2011 to December 10, 2016; (2) whether OWCP properly denied waiver of recovery of the
overpayment; and (3) whether OWCP properly determined that it would recover the overpayment
by deducting $500.00 per month from appellant’s continuing compensation payments every 28
days.
FACTUAL HISTORY
On May 30, 2008 appellant, then a 60-year-old city mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that day he suffered various injuries as the result of an assault
by a postal customer. OWCP accepted the claim for brachial radiculitis or neuritis, right shoulder
traumatic arthropathy, postconcussion syndrome, other bilateral shoulder region affections,
headache, cervicalgia, and neck and lumbar sprains. Appellant stopped work on May 30, 2008
and OWCP placed him on the periodic rolls for temporary total disability effective
November 7, 2008.
In a form dated December 14, 2016, the SSA advised OWCP that appellant had
concurrently received FECA benefits and retirement benefits through the Federal Employees
Retirement System (FERS) for the periods August 11, 2011 to December 10, 2016. It provided
the amount that he received in retirement benefits including the amount earned through FERS and
the hypothetical amount that he would have received without FERS. Including FERS, the SSA
indicated that appellant was entitled to a monthly payment of $1,667.90 effective August 2011,
$1,727.80 effective December 2011, $2,083.90 effective October 2013, $2,084.70 effective
December 2013, $2,120.10 effective December 2014 and December 2015, and $2,126.40 effective
December 2016. Without FERS, appellant was entitled to a monthly payment of $751.50 effective
August 2011, $778.50 effective December 2011, $925.40 effective October 2013, $939.20
effective December 2013, $955.10 effective December 2014 and December 2015, and $957.90
effective December 2016.
In a January 4, 2017 letter, OWCP adjusted appellant’s compensation to offset the portion
of his SSA retirement benefits attributable to his federal service. It indicated that he would receive
net compensation of $1,760.19 every 28 days.
In a preliminary determination dated January 9, 2017, OWCP notified appellant that he had
received an overpayment of compensation in the amount of $69,227.73 because it had failed to
reduce his compensation benefits for the period August 1, 2011 to December 10, 2016 by the
portion of his SSA benefits that were attributable to his federal service. It calculated the
overpayment amount by determining the difference between his SSA amount with and without
FERS for each period. OWCP then multiplied the daily offset amount for the period in question
to find a total overpayment of $69,227.73. It further made a preliminary determination that
appellant was with fault in the creation of the overpayment as he was aware or reasonably should
have been aware that the payments he received were not properly offset. OWCP requested that he
complete the enclosed overpayment recovery questionnaire (Form OWCP-20) and submit
supporting financial documentation. Additionally, it notified appellant that, within 30 days of the
date of the letter, he could request a telephone conference, a final decision based on the written
evidence, or a prerecoupment hearing.

2

On January 12, 2017 appellant requested a prerecoupment hearing by a hearing
representative of OWCP’s Branch of Hearings and Review. He also requested waiver of recovery
of the overpayment and submitted one-page overpayment recovery questionnaire noting no assets.
On February 8, 2017 OWCP received appellant’s completed overpayment recovery
questionnaire listing monthly income of $4,471.19 for him and his wife. A separate page detailed
income of $1,965.00 in SSA benefits and $1,760.90 FECA benefits for appellant and $748.00 SSA
benefits for his wife, resulting in total income of $4,473.19. Appellant noted no assets and that he
lived from disability check to disability check. He listed monthly expenses of $50.00 to offset an
SSA overpayment, $1,471.82 for mortgage, $151.28 for gas, $120.15 for electricity, $126.42 for
water system, $119.77 for internet phone, $351.77 for cable, $81.04 for cellular phone, $98.43 for
Sirius XM radio, $95.29 for American Family Home Insurance, $90.00 for Campanion Life
Insurance, $400.00 for food and house and supplies, $211.51 for Macy’s credit card, $250.00 for
Sears medical card, $79.55 for Physician Mutual, $122.00 for wife’s Medicare insurance, $133.00
for supplementary Mutual of Omaha Insurance, $122.00 for his Medicare insurance, $418.35 for
his FECA health care deduction, and $375.00 for clothing. Appellant reported biweekly expense
of $45.00 for trash, quarterly expenses $119.28 for John Hancock Life Insurance, $129.79 and
$175.55 for CUNA Life insurance, $83.88 for service agreement contract, and $136.71 for Tru
Surge Life Insurance, biyearly expense of $235.64 for landscaping, and yearly expenses of
$1,487.00 for home owners insurance, $310.00 for home owners association fee and $1,144.37 for
property tax, resulting in total monthly expenditure of $5,383.22.
A telephonic prerecoupment hearing was held on July 12, 2017. Appellant reiterated his
request for waiver of recovery of the overpayment and the hearing representative held the case
record open for 30 days for the submission of additional evidence including bank statements.
On August 10 and 14, 2017 OWCP received copies of bank statements for two accounts.
Balances for one bank account ranged from $5,019.02 to $6,459.66 for the period March 31 to
July 10, 2017 and the second account ranged from -$44.32 to $2,318.31 for the period January 4
to July 7, 2017.
By decision dated September 25, 2017, the hearing representative affirmed and modified
the decision of OWCP. She found an overpayment of FECA compensation benefits in the amount
of $69,227.73 for the period August 1, 2011 to December 10, 2016 because OWCP failed to offset
appellant’s compensation payments for the portion of his SSA retirement benefits that were
attributable to his federal service. The hearing representative found that he was not with fault in
the creation of the overpayment, but denied waiver of recovery as his income exceeded his
expenses. She excluded duplicate expenses for property taxes and home insurance as these
expenses were included in mortgage escrow payments. The hearing representative reduced credit
card expenses from the full amount to the minimum monthly payment of $27.00 and $25.00. With
respect to the clothing monthly expense of $375.00, she found that this appeared to be covered in
credit card expense and was otherwise not supported. The hearing representative noted that
appellant’s Direct TV bill varied monthly from $225.00 to $351.00. She further found that
monthly grocery expenses of $400.00 were reasonable. The hearing representative found that the
evidence supported appellant’s monthly income of $4,473.19 and monthly expenses of $3,420.00.
A review of bank statements from two accounts, revealed an approximate average balance of
$500.00 to $2,000.00 and the second account had an average balance of $6,000.00 to 8,000.00.

3

Thus, the hearing representative found that appellant had monthly discretionary income of
“approximately $1,000.00” and did not qualify for hardship waiver. Lastly, she determined that
recovery of the overpayment would be made by deducting $500.00 per month from his continuing
compensation payments every 28 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.3 Section 8116 limits the right of an employee to receive compensation:
While an employee is receiving compensation, he or she may not receive salary, pay, or
remuneration of any type from the United States.4
Section 10.421(d) of the implementing regulations requires that OWCP reduce the amount
of compensation by the amount of any SSA age-based benefits that are attributable to federal
service of the employee.5 FECA Bulletin No. 97-09 provides that FECA benefits have to be
adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned as a
federal employee is part of the FERS retirement package, and the receipt of FECA benefits and
federal retirement concurrently is a prohibited dual benefit.6
Section 404.310 of SSA regulations provides that entitlement to SSA age-based
compensation begins at 62 years.7 Section 404.409 of SSA regulations provides that for
individuals born between January 2, 1943 and November 1, 1955, full retirement age is 66 years.8
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $69,227.73.
OWCP found that an overpayment of compensation was created in the amount of
$69,227.73 for the period August 1, 2011 to December 10, 2016. The overpayment was based on
the evidence received from SSA with respect to benefits paid to appellant. The record indicates
that while appellant was receiving compensation for total disability under FECA he concurrently
received SSA age-based retirement benefits. A claimant cannot receive both compensation for
wage loss and SSA retirement benefits attributable to federal service for the same period.9 The
3

5 U.S.C. § 8102(a).

4

Id. at § 8116.

5

20 C.F.R. § 10.421(d); see C.S., Docket No. 17-0167 (issued April 11, 2018); L.J., 59 ECAB 264 (2007).

6

FECA Bulletin No. 97-09 (issued February 3, 1997).

7

20 C.F.R. § 404.310.

8

Id. at § 404.409(a).

9

Supra notes 5 and 6.

4

information provided by SSA indicated that appellant received age-based SSA benefits that were
attributable to federal service during the period August 1, 2011 to December 10, 2016.
To determine the amount of the overpayment, the portion of the SSA benefits that were
attributable to federal service were calculated. OWCP received evidence from SSA with respect
to the specific amount of age-based SSA retirement benefits that were attributable to federal
service. The SSA provided the SSA rate with FERS, and without FERS, for specific periods
commencing in August 1, 2011 to December 10, 2016. OWCP provided its calculations for each
relevant period based on the SSA worksheet.10 Counsel has not contested the amount of the
$69,227.73 overpayment and no contrary evidence has been provided to show that OWCP’s
calculations were incorrect. The Board has reviewed OWCP’s calculation of benefits received by
appellant for the period August 1, 2011 to December 10, 2016 and finds that an overpayment of
compensation in the amount of $69,227.73 was created.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment must be recovered unless “incorrect
payment has been made to an individual who is without fault and when adjustment or recovery
would defeat the purpose of [FECA] or would be against equity and good conscience.”11 Thus, a
finding that appellant was without fault does not automatically result in waiver of recovery of the
overpayment. OWCP must then exercise its discretion to determine whether recovery of the
overpayment would defeat the purpose of FECA or would be against equity and good conscience.12
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose of
FECA if recovery would cause hardship because the beneficiary needs substantially all of his or
her income (including compensation benefits) to meet current ordinary and necessary living
expenses, and also, if the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data provided by the Bureau of Labor Statistics.13 An individual’s liquid assets
include, but are not limited to cash, the value of stocks, bonds, savings accounts, mutual funds,
and certificates of deposits.14 Nonliquid assets include, but are not limited to the fair market value
of an owner’s equity in property such as a camper, boat, second home and furnishings/supplies,
vehicle(s) (i.e., any vehicles above the two allowed per immediate family), jewelry, and artwork.15

10

See E.K., Docket No. 18-0587 (issued October 1, 2018).

11

5 U.S.C. § 8129(a)-(b).

12

See L.S., 59 ECAB 350 (2008).

13

20 C.F.R. § 10.436. OWCP procedures provide that an individual is deemed to need substantially all of his or
her current income to meet current ordinary and necessary living expenses if the monthly income does not exceed
monthly expense by more than $50.00. Assets must not exceed a resource base of $4,800.00 for an individual or
$8,000.00 for an individual with a spouse or dependent plus $960.00 for each additional dependent. Federal (FECA)
Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a) (June 2009).
14

Id.

15

Id.

5

Section 10.437 provides that recovery of an overpayment is considered to be against equity
and good conscience when an individual who received an overpayment would experience severe
financial hardship attempting to repay the debt and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes his
or her position for the worse.16 To establish that a valuable right has been relinquished, it must be
shown that the right was in fact valuable, that it cannot be regained, and that the action was based
chiefly or solely in reliance on the payments or on the notice of payment.17
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the $69,227.73
overpayment of compensation.
The hearing representative found that appellant was without fault in the creation of the
overpayment of compensation. The overpayment cannot be waived, however, unless recovery
would defeat the purpose of FECA or would be against equity and good conscience. In order to
establish that repayment of the overpayment would defeat the purpose of FECA, appellant must
show that he requires substantially all of his income to meet current ordinary and necessary living
expenses and that his assets do not exceed the resource base as determined by OWCP’s
procedures.18
Appellant has not established that recovery of the overpayment would defeat the purpose
of FECA because he has not shown both that he needs substantially all of his current income to
meet ordinary and necessary living expenses or that his assets do not exceed a specified amount as
determined by OWCP from data provided by the Bureau of Labor Statistics. OWCP procedures
provide that an individual is deemed to need substantially all of his or her current income to meet
current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00, i.e., the amount of monthly funds available for debt repayment is
the difference between current income and adjusted living expenses plus $50.00.19 Appellant
submitted an overpayment recovery questionnaire on February 8, 2017 and copies of bank
statements for two accounts on August 10 and 14, 2017.
The hearing representative determined that appellant did not require substantially all of his
income to meet ordinary and normal living expenses. Appellant asserted that he had a monthly
income of $4,473.19 and monthly expenses of $5,383.22. OWCP excluded his expenses for
property taxes and home insurance as they were already accounted for in his mortgage and clothing
expense as covered by his credit card.20 The hearing representative also divided outstanding credit
card payments by 12 to obtain monthly amounts and determined that the minimum monthly
16

20 C.F.R. § 10.437.

17

Id. at § 10.437(b)(1).

18

Id. at § 10.436.

19

Supra note 13.

20

Supra note 13 at Chapter 6.200.6(a)(3) (June 2009); see also J.W., Docket No. 16-1355 (issued January 10, 2017).

6

payments due of $24.00 and $55.00, respectively.21 She properly determined that appellant’s
monthly expenses totaled $3,420.00.
The hearing representative found that appellant’s monthly income of $4,473.19 and his
monthly expenses of $3,420.00 yielded a monthly surplus amount of “approximately $1,000.00.”
An individual is deemed to need substantially all of his or her monthly income to meet current and
ordinary living expenses if monthly income does not exceed monthly expenses by more than
$50.00.22 As appellant’s current income exceeds his ordinary and necessary living expenses by at
least $1,000.00, he does not need substantially all of his income for ordinary and necessary living
expenses.23
Additionally, the evidence of record does not demonstrate that repayment of the
overpayment would be against equity and good conscience. Appellant submitted no evidence that
he relied upon the incorrect payments to his detriment or that he would experience severe financial
hardship attempting to repay the debt.24 Consequently, OWCP properly denied waiver of recovery
of the overpayment.
Counsel asserts that repayment would cause financial hardship and was supported by the
record. However, as found by the Board, the evidence does not demonstrate that appellant would
experience financial hardship repaying the overpayment.
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA.25
Section 10.441(a) of the regulations provides that when an overpayment has been made to
an individual who is entitled to further payments, the individual shall refund to OWCP the amount
of the overpayment as soon as the error is discovered or his or her attention is called to same. If
no refund is made, OWCP shall decrease later payments of compensation, taking into account the
probable extent of future payments, the rate of compensation, the financial circumstances of the
individual, and any other relevant factors, so as to minimize any hardship.26

21

See N.A., Docket No. 17-0794 (issued July 3, 2018).

22

Supra note 13 at Chapter 6.200.6(a)(1); see also Desiderio Martinez, 55 ECAB 336 (2004).

23
As appellant’s income exceeds his ordinary and necessary living expenses by more than $50.00, it is not necessary
for OWCP to consider whether his assets exceed the allowable resource base. See J.W., supra note 20.
24

20 C.F.R. § 10.437.

25

See Lorenzo Rodriguez, 51 ECAB 295 (2000).

26

20 C.F.R. § 10.441(a).

7

ANALYSIS -- ISSUE 3
The Board finds that OWCP gave due regard to the relevant factors noted above in setting
a rate of recovery of $500.00 each 28 days from appellant’s continuing compensation payments.
The record indicates that appellant’s monthly income exceeds his reported monthly expenses by
approximately $1,000.00 per month. OWCP therefore did not abuse its discretion in finding that
he should repay the overpayment at the rate of $500.00 per compensation period.27
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $69,227.73. The Board further finds that OWCP properly denied
waiver of recovery of the overpayment and required recovery of the overpayment by deducting
$500.00 every 28 days from his continuing compensation payments.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated September 25, 2017 is affirmed.
Issued: January 4, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

27

N.S., Docket No. 14-2081 (issued February 12, 2015).

8

